


109 HJ 90 IH: Disapproving the granting of amnesty by the

U.S. House of Representatives
2006-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		109th CONGRESS
		2d Session
		H. J. RES. 90
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2006
			Mr. Larson of
			 Connecticut (for himself, Ms.
			 Pelosi, Mr. Hoyer,
			 Mr. Clyburn,
			 Mr. Murtha,
			 Mr. Skelton,
			 Mr. Lantos,
			 Mr. Abercrombie,
			 Mr. Tanner,
			 Ms. DeLauro,
			 Mr. Stupak,
			 Ms. McCollum of Minnesota,
			 Mr. Etheridge,
			 Mr. Brown of Ohio,
			 Mr. Pascrell,
			 Mr. Kildee,
			 Mrs. Davis of California,
			 Mr. Meehan,
			 Mr. Kennedy of Rhode Island,
			 Mr. Doggett,
			 Mr. Holt, Mrs. Napolitano, Ms.
			 Matsui, Mrs. McCarthy,
			 Mr. Dicks,
			 Mr. Neal of Massachusetts,
			 Mr. Capuano,
			 Mr. Berry,
			 Mr. Cardoza,
			 Mr. Cummings,
			 Mr. Reyes,
			 Mrs. Maloney,
			 Ms. Solis,
			 Mr. George Miller of California,
			 Mr. Strickland,
			 Mr. Hastings of Florida,
			 Mr. Olver,
			 Mr. Bishop of New York,
			 Mr. Towns,
			 Ms. Linda T. Sánchez of California,
			 Mr. Pomeroy,
			 Mr. Peterson of Minnesota,
			 Ms. Slaughter,
			 Mrs. Tauscher,
			 Ms. Roybal-Allard,
			 Mr. Weiner,
			 Mr. Nadler,
			 Mr. Miller of North Carolina,
			 Mr. Levin, and
			 Mr. Cardin) introduced the following
			 joint resolution; which was referred to the
			 Committee on International
			 Relations
		
		JOINT RESOLUTION
		Disapproving the granting of amnesty by the
		  Government of Iraq to persons known to have attacked, kidnapped, wounded, or
		  killed members of the Armed Forces of the United States or citizens of the
		  United States in Iraq.
	
	
		1.FindingsCongress finds the following:
			(1)The Armed Forces of the United States and
			 Coalition military forces have served bravely in Iraq since the beginning of
			 military operations in March 2003.
			(2)The United States
			 has provided approximately $320,000,000,000 for Operation Iraqi Freedom,
			 including $28,000,000,000 in reconstruction assistance.
			(3)Since the
			 beginning of Operation Iraqi Freedom, more than 2,500 members of the Armed
			 Forces of the United States and members of Coalition military forces have been
			 killed and more than 18,000 have been injured in operations to bring peace and
			 stability to all the people of Iraq and an estimated 177 American civilians
			 have been killed.
			(4)During a recent
			 press conference, Iraqi Prime Minister Nouri al-Maliki discussed the
			 possibility of granting amnesty to those who weren’t involved in the
			 shedding of Iraqi blood.
			(5)Adnan Ali
			 al-Kadhami, a former top advisor to Prime Minister Maliki, recently said that
			 there is a patriotic feeling among the Iraqi youth and the belief that
			 those attacks [against United States forces] are legitimate acts of resistance
			 and defending their homeland. These people will be pardoned definitely, I
			 believe.
			(6)Mr. Kadhami
			 continues to maintain that the Prime Minister himself has said that he
			 is ready to give amnesty to the so-called resistance, provided they have not
			 been involved in killing Iraqis.
			(7)The Iraqi
			 government may still be considering a far-reaching plan that includes granting
			 such an amnesty.
			(8)47 percent of
			 Iraqis approve the attacks on the United States forces and 87 percent endorse a
			 timetable for withdrawal.
			(9)It is vital that Iraq and the United States
			 together send the clearest possible signal that those committing acts of
			 violence against American military forces and American civilians will not be
			 rewarded with amnesty.
			2.Statement of
			 policy
			(a)PolicyCongress declares that it is the policy of
			 the United States that the United States opposes any effort by the Government
			 of Iraq to grant amnesty to any person known to have attacked, kidnapped,
			 wounded, or killed members of the Armed Forces of the United
			 States, American journalists, or
			 citizens of the United States.
			(b)Sense of
			 congressIt is the sense of
			 Congress that, immediately upon the enactment of this resolution, the President
			 should notify the government of Iraq that the Government of the United States
			 strongly opposes the granting of amnesty to any person who has attacked,
			 kidnapped, wounded, or killed members of the Armed Forces of the United
			 States, American journalists, or
			 citizens of the United States.
			
